Citation Nr: 1630844	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from November 1989 to November 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In February 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum to the examination report. 

The Veteran contends that he injured his back sometime in 1991while lying down in an awkward position to remove a steam line from an engine room. 

A review of the Veteran's service treatment records reveals that he complained of and was treated for back pain in 1991, with additional recurrent treatment thereafter. 

The Veteran was afforded a VA examination in November 2012. The Veteran stated that he injured his back while fixing pipes around 1992, and that he has been suffering from back pain ever since. After reviewing the Veteran's claims file, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and reported that arthritis was documented in diagnostic testing. However, the examiner determined that the Veteran's back disability was less likely than not incurred in or caused by service. The examiner explained that the Veteran suffered from no "identifiable specific injury to his low back other than a light hyperextension force when he was fixing pipes. Also his underlying condition is mild [lumbar spine degenerative joint disease] which is very common in the general population and is often insidious and not caused by direct trauma." 

The Board acknowledges several lay statements submitted in support of the Veteran's claim. A November 2012 statement from one of the Veteran's fellow service members states that the Veteran suffered from and was treated for chronic back pain from September 1998 through December 1999. A November 2012 statement from the Veteran's spouse explains that the Veteran's back frequently "goes out" and that the Veteran has difficulty performing many functions of daily life. Lastly, a January 2013 statement from another of the Veteran's fellow service members notes that the Veteran suffered from and sought treatment for recurrent back pain from December 1997 through January 2000.

At his February 2016 videoconference hearing, the Veteran stated that he originally injured his back in service while repairing a steam line. He explained that he sought treatment for his recurrent back pain and flare ups, that he aggravated his back injury again while moving heavy equipment, and that he was assigned light duty. The Veteran also stated that he received some private treatment from a chiropractor around 2005 and that the chiropractor told him that it was unusual for the Veteran to suffer from arthritis at such an early age.

The Board also acknowledges a March 2016 examination report from the Lakeland Chiropractic Clinic. The report notes the Veteran's in service back injury and recurrent pain since 1991. Radiographs revealed moderate disc thinning at the L3/4 vertebral levels, as well as moderate degenerative joint disease at the L2/3 and L3/4 levels. 

In light of the above, the Board finds the Veteran's November 2012 VA examination to be inadequate for rating purposes. When the VA "undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [it] must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one." Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

It is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1 (2015). If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015). 

The Court has held that an adequate examination requires that the examiner providing the report or opinion be fully cognizant of the claimant's past medical history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). Here, the examiner's rationale was based on the fact that the Veteran experienced a "light hyperextension" of his back in 1991. However, review of the Veteran's claims file reveals that he complained of and was treated for recurrent back pain since that date. Further, in his February 2016 videoconference hearing, the Veteran clarified that his back pain began in service, that he continues to suffer from frequent flare ups, and that he has received treatment from chiropractors, including one who noted his unusually early onset of arthritis. Therefore, the Board finds that a clarifying opinion for the Veteran's lumbar spine disability is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file, to include the VBMS and Virtual VA file, to an appropriate examiner, one who has not previously examined the Veteran for an etiology opinion. The examiner must note review of the claims file and this Remand in his examination report. The rationale for all opinions expressed must be specifically provided and the examiner must clearly articulate the reasons for his or her conclusions. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. 

The examiner must opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's claimed lumbar spine disability is related to service. A new examination may be conducted if needed.  A complete rationale must be provided for any opinion offered. 

In offering any opinion, the examiner must consider the full record, to include all lay statements and prior medical history, including the reported unusually early onset of arthritis found by the Veteran's chiropractor, and his treatment for back pain beginning in 1991 and reports of aggravation and/or flare ups since that date.

2. Thereafter, readjudicate the issue on appeal. If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative the appropriate opportunity to respond before returning the file to the Board for further appellate consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




